I dissent from the decision about to be made. The plaintiff brought this action to foreclose a mortgage executed to his testator. The wife of the mortgagor defended, claiming that the mortgage was executed under an agreement between her husband, herself and the mortgagee, whereby, in consideration of an exchange of farms, one of which belonged to the husband and the other to the mortgagee, and the execution of the mortgage, the mortgagee was to transfer the mortgage to her by assignment before his death or by bequest in his will. She asked that the mortgage be declared to belong to her and prayed for a foreclosure. The trial court found that the agreement as recited was made between the deceased and the mortgagor, not that the wife was a party to it. The agreement was established by the testimony of the husband as to his conversations with the deceased, which testimony was received over the plaintiff's objection and exception that the witness, under section 829 of the Code of Civil Procedure, was incompetent to testify to a personal transaction with the deceased. I think the objection was well taken. As the witness had withdrawn his answer prior to the trial, it may be that he was to be deemed no longer a party to the action. But be this so, the section prohibits "a person from, through or under whom such a party or interested person derives his interest or title, by assignment or *Page 559 otherwise," being examined as a witness as to such personal transactions. Surely the witness came within the spirit of the section; I think he was equally within its letter. The relief sought by the respondent, the wife of the mortgagor, was substantially a specific performance of the agreement between her husband and the mortgagee. Her right and interest proceeded from two things: First, the consideration which her husband gave for the agreement; second, the legal and moral interest which the husband had in the performance of the covenant of the mortgagee in the wife's favor. This last is the only ground on which a stranger to a contract is allowed to enforce its performance or sue for its breach. (Durnherr v. Rau, 135 N.Y. 219.) InBuchanan v. Tilden (158 N.Y. 109), on the authority of which this case has been decided, doubtless, correctly, so far as this point is concerned, it was held by a divided court that the wife might maintain an action on an agreement between her husband and a third party, whereby in consideration of services of the husband the latter was to pay the wife a sum of money. But the decision proceeded on the ground of the moral and legal obligation imposed upon a husband to provide for his wife. It seems to me, therefore, that in the present case the right of action of the respondent was in the true sense of the term derived from her husband, who was, therefore, incompetent to testify as a witness on her behalf to the agreement he made with the deceased.
I have thus far considered this action as one to compel the specific performance of a contract on the part of the plaintiff's testator to assign or bequeath the mortgage, assuming that the title to the mortgage did not pass to the respondent on the death of the mortgagee named, and treating the case as if the husband of the respondent had no connection with the mortgage itself. But the case actually before us is a much stronger one for the appellant. It is urged by the respondent and the trial court has found that on the death of the plaintiff's testator the mortgage became the property of the respondent. If this be the true theory of the action, I think it is plain that the *Page 560 
respondent claims solely through her husband. If the agreement between the parties at the time of the exchange of farms is to be deemed an executed one, then there was delivered a mortgage to the plaintiff's testator for life with remainder absolute to the respondent, for a life interest and remainder can be created in a chattel or chose in action as well as in real estate. In that case surely the respondent claims title through her husband the same as plaintiff does, for on no principle of which I am aware can a remainderman be said to derive title from the life tenant. On the contrary, they both derive title from the same individual, to wit, the mortgagor. The fact that the husband of the respondent never owned the mortgage has no bearing on the subject. He created the mortgage. Thus a mortgagee and a judgment creditor both claim under the mortgagor and debtor, who is not competent to testify in behalf of either party as to personal transactions with the other, where the latter is deceased. (Geissmann v. Wolf, 46 Hun, 289.) It must be borne in mind in this case that the very agreement out of which the mortgage in suit sprung and which gives it vitality is the same agreement through which the respondent claims she is entitled to the security. It is suggested by way of illustration that had the plaintiff's testator, instead of taking a mortgage, insisted on receiving money to be deposited in a bank, the interest to go to the testator for life and the principal on his death to go to the wife of the party who had paid the money, no contention would be made that the wife's title to the money was derived from the party who paid it. With the utmost deference to my associates, who seem to entertain a radically different view, I am frank to say I cannot imagine a case in which the wife would derive title from her husband more clearly or plainly than the one suggested.
The judgment should be reversed and a new trial granted, costs to abide the event.
PARKER, Ch. J., BARTLETT, HAIGHT and MARTIN, JJ., concur with WERNER, J.; VANN, J., concurs with CULLEN, J.
Judgment affirmed. *Page 561